Citation Nr: 0523953	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  02-14 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for heart disease.

ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had Recognized Guerilla Service from March 1, 
1945, to February 26, 1946, service in the Regular Army from 
February 27, 1946, to March 6, 1946, and served on active 
duty from July 1946 to March 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating determination 
of the Manila, Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).

In December 2004, the United States Court of Appeals for 
Veterans Claims (Court) remanded the case to the Board for 
further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  When medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  38 C.F.R. 
§ 3.159(c)(4)(i).  See Littke v. Derwinski, 1 Vet. App. 90 
(1991).  In this case, the veteran has claimed that while in 
service he suffered from rapid heartbeat.  A separation 
physical dated in February 1946, it was noted under 
cardiovascular system, that the veteran suffered from 
tachycardia.  In a VA-9 Form, the veteran stated that he has 
continued to suffer from recurring rapid heartbeat in 
addition to suffering from difficulty with breathing and easy 
fatigability.  However, no VA medical examination has been 
conducted and no opinion has been issued as to the onset of 
any heart disease the veteran may currently have.  

Thus, this case is REMANDED to the RO for the following 
actions:

1.  The AOJ should comply with the order 
of the Court

2.  The veteran should be afforded a VA 
examination to determine the onset of any 
heart disease he may currently have.  It 
is requested that the examiner determine 
the most likely diagnosis or cause of any 
heart disease present.  The examiner 
should specifically determine if the 
veteran has heart disease.  The examiner 
should determine whether the in-service 
tachycardia was due to disease or injury.  
The claims folder should be made 
available to the examiner.  The examiner 
should specifically comment as to whether 
it is as likely as not (i.e., to at least 
a 50-50 degree of probability) that any 
heart disease present is related to a 
disease or injury suffered in service, or 
whether such an etiology or relationship 
is unlikely (i.e., less than a 50-50 
probability).  It is requested that 
reasoning be afforded in support of any 
opinion provided.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




